Citation Nr: 0720274	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for panic disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.K. Whitehead, Law Clerk


INTRODUCTION

The veteran served on active duty in the military from 
February 1977 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from

In a July 1998 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts denied 
entitlement to service connection for a panic disorder.  The 
veteran was notified of this decision on July 23, 1998.  The 
veteran did not submit a notice of disagreement within one 
year of that notice, and the decision became final.  
38 U.S.C.A. § 7105(c) (West 2002).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (hereinafter VCAA), was enacted on 
November 9, 2000.  This law provides, among other things, 
that any veteran whose claim was denied or dismissed by VA as 
not well grounded and that became final during the period 
beginning on July 14, 1999, and ending on November 9, 2000, 
on the basis that it was not well grounded, may have the 
claim readjudicated under the new law without regard to the 
prior denial.  A request for readjudication must be made not 
more than two years after the date of the enactment of the 
VCAA.  Pub. L. No. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099

In this case, the July 1998 decision became final within this 
time period, and the veteran submitted a request for 
readjudication in October 2000.  Therefore, the claim is 
readjudicated as if the July 1998 denial had not been made.  

The veteran's claim for service connection for panic disorder 
was re-adjudicated and denied in a September 2001, RO 
decision.  The veteran submitted a timely notice of 
disagreement (NOD).  The RO determined that the September 
2001 decision was "null and void" because it did not apply 
the VCAA.  It told the veteran that his NOD was premature.  
The RO again denied the claim in October 2002.  Notice of 
this decision was sent to the veteran on October 21, 2002.  
On October 17, 2003 the RO received the veteran's notice of 
disagreement with the decision.  In the notice of 
disagreement, the veteran incorrectly stated that the 
decision had denied service connection for PTSD (post-
traumatic stress disorder).  

In December 2003 the RO told the veteran that it could not 
accept the notice of disagreement, because the October 2002 
decision had not considered entitlement to service connection 
for PTSD.  In January 2004, the veteran responded that he was 
not seeking service connection for PTSD, but for a nervous 
condition to include panic disorder.  In May 2004, the RO 
denied the claim for service connection for panic disorder on 
the grounds that the veteran had not submitted new and 
material evidence to reopen the claim.  The veteran submitted 
a notice of disagreement with this decision and a statement 
of the case, and timely substantive appeal followed.

The Board finds that the veteran submitted a timely notice of 
disagreement with the September 2001 and October 2002 
decisions.  There is no legal or regulatory provision 
permitting a rating decision to be declared "null and void" 
absent a finding of clear and unmistakable error.  38 C.F.R. 
§ 3.105(e) (2006).  No such determination was made in this 
case.  Even if the September 2001 decision were "null and 
void," the veteran submitted an adequate notice of 
disagreement with the October 2002 decision.  The NOD was 
received within one year of the notice of the rating 
decision.  While the NOD incorrectly stated that the decision 
had denied entitlement to service connection for PTSD, there 
was only one issue adjudicated in the October 2002 decision, 
and he subsequently clarified that he intended to appeal the 
decision regarding panic disorder.  His expression of 
disagreement was adequate indication that he disagreed with 
the October 2002 decision.

For these reasons the Board finds that there is no final and 
binding decision on the claim for service connection for 
panic disorder, and will adjudicate the claim on the merits 
without considering whether new and material evidence was 
submitted.


FINDING OF FACT

The current panic disorder began in service. 


CONCLUSION OF LAW

The veteran's current panic disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Since the Board is granting the veteran's claim for service 
connection for panic disorder, in full, this claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Governing Statutes and Regulations

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
 Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Legal Analysis

The veteran's service medical records (SMRs) are negative in 
regards to any psychiatric disorder.  The first indication of 
a psychiatric disorder is a February 1982 medical VA 
treatment note, at which point the veteran was prescribed 
Valium after complaining of being very tense.  Follow-up 
records indicate he was treated for anxiety, nervousness, and 
depression.  He was later diagnosed with an anxiety disorder 
in February 1986. 

In June 1996, the veteran filed a claim for service 
connection for a psychiatric disorder, explaining that he had 
not reported his psychiatric problems during service because 
he was afraid he would be unable to obtain a job after 
service with such a notation in his records.  He stated that 
he had had psychiatric problems since about two weeks before 
his was discharged and that he had been seeing a VA 
psychiatrist continually since 1982.  It was when the veteran 
began seeing his current psychologist, Dr. Holmes, in 1991 
that he was diagnosed with a panic disorder.

In an April 1998 letter, Dr. Holmes recites a similar history 
of the veteran's psychiatric disorder based on what the 
veteran had reported to him in the past.  According to Dr. 
Holmes, the veteran stated he began having panic attacks 
shortly before he was discharged from service, but did not 
report his symptoms at his exit examination because he was 
afraid it would hurt his chances of gaining employment.  The 
veteran also described having episodes of panic attacks and 
extreme anxiety, which he self-medicated with Valium and 
alcohol.  This continued until he began seeking treatment 
with VA in 1982.  Dr. Holmes believed the veteran's history 
to be true. 

The veteran is competent as a lay person to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Barr 
v. Nicholson, No. 04-0534, 2007 WL 1745833, slip. op. at 4 
(U.S. Vet. App., Jun. 15, 2007) (citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994)).  The Board finds that panic 
attacks are capable of observation by a lay person.  
Therefore, the veteran's statements regarding the onset of 
his panic attacks during military service are competent.  
Furthermore, he has stated that these symptoms have been 
continuous since service.  There is no evidence contradicting 
his statements, and the Board finds no basis for rejecting 
his statements as not credible.  Barr, slip op. at 7 (the 
Board may not reject uncorroborated statements by the veteran 
merely because the contemporaneous medical evidence is silent 
as to complaints or treatment).

The treatment records document current panic disorder.  The 
veteran's statements provide competent evidence of a 
disability in service, and his statements and Dr. Holmes 
opinion provide competent evidence linking the current 
disability to service.

The Board finds that the evidence for and against granting 
the veteran's claim for service connection for panic disorder 
is at least evenly balanced (i.e., in relative equipoise).  
Resolving reasonable doubt in his favor, the claim is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for panic disorder is 
granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


